PER CURIAM.
The appellant challenges the circuit court’s November 4, 2008, order clarifying the appellant’s sentence and finding that the appellant was not entitled to 1,220 days of jail credit for his consecutive sentences. Because the defendant is entitled to credit for time served on each of the consecutive convictions after he was resen-tenced on convictions that formerly ran concurrently, we reverse for the trial court to award the additional jail credit. See State v. Rabedeau, 2 So.3d 191 (Fla.2009).
REVERSED AND REMANDED.
WEBSTER, BENTON, and ROBERTS, JJ., concur.